Opinion issued June 12, 2018




                                     In The

                               Court of Appeals
                                     For The

                          First District of Texas
                              ————————————
                               NO. 01-18-00245-CV
                              ———————————
              IN THE INTEREST OF A.J.H., CHILD, Appellant



                   On Appeal from the 314th District Court
                           Harris County, Texas
                     Trial Court Case No. 2017-00233J


                                     ORDER

      D.G. and E.H. appeal from a decree of termination of parental rights signed

on March 8, 2018. On May 31, 2018, appellant D.G. advised this court that the trial

court had granted his motion for new trial. D.G. filed an unopposed motion to

dismiss his appeal as moot.
      When the trial court grants a motion for new trial, it returns the case to its

position before trial and renders the appeal moot. See TEX. R. APP. P. 21.9(b);

Wilkins v. Methodist Health Care Sys., 160 S.W.3d 559, 563 (Tex. 2005). Because

the trial court granted D.G.’s motion for new trial, his appeal of the trial court’s

decree is moot.

      Accordingly, we grant the motion and dismiss D.G.’s appeal. See TEX. R.
APP. P. 42.1(a), 43.2(f). The appeal of E.H. remains pending.

                                     PER CURIAM

Panel consists of Justices Higley, Brown, and Caughey.




                                         2